DETAILED ACTION
This is an office action in response to application No. 16/684,682 originally filed on 11/15/2019. The amendment presented on 12/29/2020 which provides claims 1, 4, 7 and 10 are amended is hereby acknowledged. Claims 2 and 5 are cancelled. Currently claims 1, 3 - 4 and 6 - 14 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
1.    An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with an applicant representative David Hardy (Reg. No. 47,362) on 01/14/2021.
The application has been amended as follows: 
7. (Currently Amended) A method for manufacturing a display panel, the method comprising the steps of: 
preparing a first display panel including a liquid crystal element and a first transistor electrically connected to the liquid crystal element; 
preparing a second display panel including a light-emitting element, a second transistor electrically connected to the light-emitting element, and a substrate over the light-emitting element; 

bonding the first display panel and the second display panel so that the liquid crystal element and the light-emitting element overlap with each other, 
wherein the liquid crystal element includes a liquid crystal layer and a reflective film comprising an opening portion, 
wherein a first insulating film is provided over which the first transistor being provided, 
wherein a second insulating film is provided over which the second transistor being provided, and 
wherein a third insulating film is provided over the light-emitting element and in contact with a bonding layer.

10. (Currently Amended) A method for manufacturing a display panel including a touch sensor, the method comprising the steps of: 
preparing a first display panel including a liquid crystal element and a first transistor electrically connected to the liquid crystal element; 
preparing a second display panel including a light-emitting element, a second transistor electrically connected to the light-emitting element, and a substrate over the light-emitting element; 
separating the substrate from the light-emitting element; and 
bonding the first display panel and the second display panel so that the liquid crystal element and the light-emitting element overlap with each other, 

Application No. : 16/684,682C2 Filed: November 15, 2019 Page: 5of6 wherein the liquid crystal element includes a liquid crystal layer and a reflective film comprising an opening portion, 
wherein a first insulating film is provided over which the first transistor being provided, 
wherein a second insulating film is provided over which the second transistor being provided, and 
wherein a third insulating film is provided over the light-emitting element and in contact with a bonding layer.

Allowable Subject Matter
2.    Claims 1, 3 - 4 and 6 - 14 are allowed over the prior art of record.
3.    Claims 2 and 5 have been cancelled.
4.    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yozo (JP 2003076302A), Koo (US 2014/0014915), Mitsui (US 2002/0145687) and Hong (US 2014/0313181) as a whole teach a majority of the limitations which is similar to the applicant's claimed invention but fail to teach of said claimed features.
The following is an examiner's statement of reasons for allowance: Claims 1, 3 - 4 and 6 - 14 are allowable for the reasons argued by the Applicant in the Remarks filed on December 29, 2020 and indicated the previous office action.                      
.     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                    
Contact Information
                                                                                                                              6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sosina Abebe whose telephone number is (571) 270-7929. The examiner can normally be reached on Mon-Friday from 9:00-5:30 If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/S.A/Examiner, Art Unit 2626                                                                                                                                                                                                        

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626